Schehck, J.
(dissenting). Subdivision 11 of section 2 of the Workmen’s Compensation Law defines a child to include 66 an acknowledged illegitimate child dependent upon the deceased. ’ ’ As a general proposition the word “ child ” or “ descendant ” means a legitimate child or descendant. This is clearly so under the statutes of descent and distribution (Decedent Estate Law, §§ 81 and 83) and this court so held. (Matter of Cady, 257 App. Div. 129, affd. 281 N. Y. 688.) If there be such an entity, claimant is an illegitimate grandchild. In amending the Workmen’s Compensation Law, the Legislature saw fit to extend the benefits to an acknowledged illegitimate child, but made no provision for an illegitimate grandchild or other descendant, whether acknowledged or not.
Until we have further legislation, I cannot find that the statute could be broadened by any decision this court might make to include the illegitimate son of a daughter of the deceased employee. Nor do I believe we can fairly find that this infant claimant was an “ acknowledged ” descendant, notwithstanding the fact that the deceased employee did provide for his daughter’s support and did comply with the orders of the Family Court which required the payment of certain sums of money, some of which undoubtedly was used for the support of the infant claimant.
I dissent and vote to affirm.
Hill, P. J., and Heffernah, J., concur with Bliss, J.; Schehck, J., dissents, in a memorandum in which Crapsbr, J., concurs.
Decision reversed and matter remitted to the State Industrial Board, with costs to the appellant against the State Industrial Board.